Citation Nr: 1139365	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  09-45 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling. 

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in Columbia, South Carolina, that granted service connection and 10 percent rating for PTSD.  The Veteran appealed for a higher rating.  In an October 2009 rating decision, the RO granted a higher 30 percent rating for this disability.  A personal hearing was held before the undersigned Acting Veterans Law Judge in February 2011.

The Veteran submitted additional pertinent medical evidence directly to the Board in February 2011, and did not waive initial RO review of such evidence.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a higher initial rating for PTSD.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board notes that the Veteran's service-connected PTSD was most recently examined in an October 2009 VA examination.  The Veteran and his representative contend that his PTSD has worsened since his last VA examination, and in May 2010, his representative requested that another VA examination be performed.  At his February 2011 Board hearing, the Veteran testified that he is not working, and that he left his employment with the post office approximately two years ago due to PTSD symptoms.  He also testified that he has impaired sleep, hallucinations, and suicidal and homicidal ideation.  Both he and his wife have testified that he neglects his personal hygiene.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See 38 U.S.C.A. § 5103A; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that another examination should be performed to evaluate the current level of severity of service-connected PTSD.

The Veteran has testified that he receives ongoing VA treatment for PTSD.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The AOJ should contact the Veteran and ask him if he has applied for or is in receipt of benefits from the Social Security Administration (SSA), and if so, should attempt to obtain such records.  38 U.S.C.A. § 5103A; Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Further development is also needed on the claim of entitlement to a TDIU rating. Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied ,and VA must consider whether the veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Court has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

At his October 2009 VA examination, the Veteran reported that he stopped working eight months ago, and that he retired after working at the post office for 20 years.  He said he was not planning to retire but there were too many stresses at the post office.  At his February 2011 Board hearing, the Veteran testified that he stopped working in approximately 2009, and indicated that he stopped working because of his PTSD symptoms.  Thus, the Board finds that the Veteran has made a valid claim for TDIU and, as the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded for consideration by the RO.  Furthermore, in light of the lack of an opinion on employability subsequent to the Veteran's retirement, such an opinion is needed.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Finally, the Board notes that the Veteran submitted additional pertinent medical evidence directly to the Board in February 2011, and did not waive initial RO review of such evidence.  See 38 C.F.R. § 20.1304.  The RO must consider this new evidence, along with any additional evidence developed pursuant to this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU rating.  The Veteran should be asked to provide all relevant information concerning any employment from January 2009 to the present.

2.  The RO/AMC should ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD since February 2011.  After securing any necessary releases, obtain any records which are not duplicates of those in the claims file.

3.  The RO/AMC should ask the Veteran if he has applied for or is in receipt of benefits from the SSA.  If he answers in the affirmative, the RO/AMC should attempt to obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

4.  Then, the RO/AMC should schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  

a. The examiner is asked to comment upon the degree of occupational and social impairment resulting from service-connected PTSD.

b. The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD prevents him from obtaining or retaining gainful employment.

The examiner should provide a rationale for any opinion provided.

5.  Thereafter, the RO/AMC should readjudicate the claims on appeal, with consideration of all of the evidence of record, including any evidence received after the October 2009 statement of the case.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



